UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7499



In Re: JAMES WILLIAM BERRY, SR.,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                 (CA-01-873, CA-00-604, CA-02-856)


Submitted:   December 19, 2002            Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James William Berry, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James William Berry, Sr., filed a petition for a writ of

mandamus alleging violations of his rights in relation to several

civil rights actions and his habeas corpus action.     He requests

this court to assume jurisdiction over his cases, to order an

investigation, and to correct the alleged errors.

     The party seeking mandamus relief carries the heavy burden of

showing that he has “no other adequate means to attain the relief

he desires” and that his right to such relief is “clear and

indisputable.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33,

35 (1980).    Mandamus may not be used as a substitute for appeal.

See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     Because Berry has other means by which to challenge the

district court’s rulings and the alleged violations of his rights,

mandamus relief is not available.    See In re Beard, 811 F.2d 818,

126 (4th Cir. 1987).     To the extent that Berry alleges an undue

delay by the district court in acting in his habeas corpus action,

we find no undue delay.    Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED


                                 2